COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-070-CV
SEBASTIAN
R. LOPEZ                                                          APPELLANT
D/B/A ALTA MESA CORNER STORE
 
                                                   V.
 
FORT
WORTH I.S.D. AND                                                      APPELLEES
TEXAS ALCOHOLIC BEVERAGE
COMMISSION
 
                                               ----------
            FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On September 15, 2006, we notified appellant that his brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J. 
 
DELIVERED:  October 5, 2006
 




[1]See Tex. R. App. P. 47.4.